DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Piras (US 5392865).

Regarding claim 1, Piras discloses a hydraulic hammering device comprising:
a cylinder (Structure holding items 6 and 1 in Fig. 2); 
a piston slidingly fitted in the cylinder (Fig. 2 item 1); 
a piston front chamber (Fig. 1 item 7) and a piston rear chamber (Fig. 1 item 12) which are defined between an outer circumferential surface of the piston and an inner circumferential surface of the cylinder and disposed separately from each other at front and rear, respectively, in an axial direction of the piston; 
(Fig. 2 item 9) driving the piston by switching at least one of the piston front chamber and the piston rear chamber into communication with at least one of a high pressure circuit (Fig. 2 item  4) and a low pressure circuit (Fig. 2 item 8); and 
a piston control port (Fig. 2 item 26) arranged between the piston front chamber and the piston rear chamber of the cylinder and connected to/disconnected from the high pressure circuit and the low pressure circuit by forward movement/backward movement of the piston, the switching- valve mechanism being driven by pressurized oil supplied/discharged from the piston control port, 
wherein the hydraulic hammering device comprises an urging unit (Fig. 2 item 6) disposed behind the piston and configured to come in contact with the piston during a piston retreat stroke to urge the piston forward (Fig. 3), in which a timing where the urging unit starts to comes in come into contact with the piston is set to be earlier than a timing where the piston is braked by the switching-valve mechanism. (Examiner notes functional language is being used to further limit the device. As per MPEP 2114, functional language is only limiting so far as the prior art is capable of completing the claimed functions. The prior art is capable of the functions of connecting to high and low pressure as well as the coming into contact considering variables of how high and low the medium, low, and high pressure areas are.)

Regarding claim 2 which depends on claim 1, Piras discloses the hydraulic hammering device according to claim 1, wherein the urging unit is an acceleration piston, thrust of which is generated by pressurized oil supplied from the high pressure circuit (Item 6 can be considered an acceleration piston because it undergoes acceleration, particularly see Col. 6 lines 7-15).

Regarding claim 3 which depends on claim 2, Piras further discloses the hydraulic hammering device according to claim 2, wherein a high pressure accumulator (Fig. 2 item 13) for the high pressure circuit is interposed in the high pressure circuit, the acceleration piston is slidingly fitted in a pressurizing chamber (Fig. 2 item 24/26) disposed behind the piston, the pressurizing chamber being configured such (Fig. 2 item 27) connected to the high pressure circuit at a position further downstream (Downstream being the direction from item 11 toward item 60) than a position where the high pressure accumulator is interposed.

Regarding claim 4 which depends on claim 3, Piras further discloses the hydraulic hammering device according to claim 3, wherein, in the pressurizing passage, an urging accumulator (Fig. 2 item 10) for the acceleration piston is interposed at a position near the pressurizing chamber.

Regarding claim 5 which depends on claim 4, Piras further discloses the hydraulic hammering device according to claim 4, wherein the pressurizing passage further includes a direction-control unit at a position closer to a pressurized-oil-supply than the urging accumulator and in a vicinity of the urging accumulator, the direction-control unit allowing supply of the pressurized oil to the pressurizing chamber and regulating movement of the pressurized oil in an opposite direction (The intersection of items 27 and 43 can be considered a direction-control unit as it controls the direction of fluid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731